Citation Nr: 0030904	
Decision Date: 11/28/00    Archive Date: 12/01/00

DOCKET NO.  96-42 119A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The appellant 


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel


INTRODUCTION

The veteran had active service from June 1985 to November 
1992.

This appeal arises from rating decisions of the Detroit, 
Michigan Regional Office (RO).  The case was remanded from 
the Board to the RO in April 2000 for additional development 
of the evidence.


FINDINGS OF FACT

1.  The veteran was exposed to acoustic trauma during 
service.

2.  The veteran does not currently suffer from bilateral 
hearing loss.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service, nor may hearing loss be presumed to have been so 
incurred.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.385 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual background

On the September 1992 separation physical examination, the 
veteran complained of hearing loss.  Mild high frequency 
hearing loss was also noted.  On audiometric examination, 
pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
10
15
LEFT
5
0
0
5
10

On VA audio examination in March 1993, the veteran reported 
noticing hearing loss in 1988 or 1989.  He had a positive 
noise history in the military service.  On the authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
10
10
LEFT
10
5
5
10
5

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 percent in the left ear.  
The examination summary was that the veteran's bilateral 
hearing acuity was within normal limits.

A verification of military experiences and training report 
shows that the veteran served as an aviation structural 
mechanic.  

On the authorized audiological evaluation in April 1994, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
10
10
LEFT
10
5
5
10
5

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 percent in the left ear.  
The summary indicated that the veteran's hearing sensitivity 
was within normal limits bilaterally.

In July 1997, the veteran testified that he served as a jet 
aircraft mechanic in the military and that he was exposed to 
acoustic trauma for up to 18 hours a day for months on end.

On the authorized audiological evaluation in October 1998, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
15
10
LEFT
15
10
15
15
10

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 92 percent in the left ear.  
Audiological summary indicated that bilateral hearing was 
within normal limits.

On the authorized audiological evaluation in May 2000, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
15
15
LEFT
5
5
10
10
15

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 percent in the left ear.  
The summary of audiological results revealed that hearing was 
within normal limits as defined by VA regulation.  It was 
noted that the October 1998 speech recognition scores were 
not PB Max scores.  When a score is lower than 94 percent, 
another list is supposed to be presented at a higher level in 
order to determine the PB Max.  This procedure was not 
followed on the October 1998 test.  A review of the veteran's 
claims folder revealed that all hearing tests between June 
1985 and September 1992 were within normal limits.


II.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1131 (West 1991); 38 
C.F.R. § 3.303(a) (2000).  Where a veteran served 90 days or 
more and an organic disease of the central nervous system 
(high frequency hearing loss) becomes manifest to a degree of 
ten (10) percent or more within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (2000).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2000).  

The regulations further provide that with chronic disease 
shown as such in service (or within the presumptive period 
under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2000).

Alternatively, under 38 C.F.R. § 3.303(b) (2000), service 
connection may be awarded for a "chronic" condition when: 
(1) a chronic disease manifests itself and is identified as 
such in service (or within the presumption period under 38 
C.F.R. § 3.307 (1998)) and the veteran presently has the same 
condition; or (2) a disease manifests itself during service 
(or during the presumptive period) but is not identified 
until later, there is a showing of continuity of 
symptomatology after discharge, and medical evidence relates 
the symptomatology to the veteran's present condition.  See 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1998).

The Board finds that the evidentiary record is complete and 
that the duty to assist the veteran in the development of 
this claim has been met.  The veteran has been informed of 
the evidence necessary to substantiate his claim and provided 
with an opportunity to submit such evidence.  Moreover, VA 
has conducted reasonable efforts to assist him in obtaining 
evidence necessary to substantiate his claim.  In this 
respect, the RO has made numerous attempts to develop the 
record, obtained the service medical records, and post 
service medical records.  The veteran has been examined on 
several occasions by the VA in connection with his claim, to 
include an opinion in the May 2000 VA examination as to 
whether bilateral hearing loss has ever been demonstrated on 
audiological examination.  Finally, the veteran has not 
identified any additional relevant evidence that has not been 
requested or obtained.  Accordingly, the Board finds that the 
duty to assist has been fulfilled.  See generally, Veterans 
Claims Assistance Act of 2000, Pub. L. 106-475 (to be 
codified at 38 U.S.C. § 5103A).

It is the veteran's contention that he suffers from bilateral 
hearing loss that is the result of acoustic trauma during 
service.  Personnel records clearly establish that the 
veteran was exposed to significant levels of acoustic trauma 
in service while working as an aircraft mechanic.  
Conversely, the service and post service medical evidence 
fails to demonstrate, at any time, the presence of bilateral 
hearing loss as defined by VA regulations under section 
3.385.  The October 1998 speech recognition score of 92 
percent, which if correct would constitute hearing loss, was 
demonstrated as being an invalid finding as the examiner in 
October 1998 failed to follow the necessary procedures which 
would have provided valid PB Max speech recognition scores.    

In the absence of competent evidence to establish the current 
presence of a claimed disability, there can be no valid 
claim.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992); 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The only 
evidence that would support the veteran's claim that he 
currently suffers from bilateral hearing loss is found in his 
statements and testimony; however, lay evidence is inadequate 
to establish a medical diagnosis.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Accordingly, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.


		
	F. JUDGE FLOWERS
	Veterans Law Judge
	Board of Veterans' Appeals



 

